Citation Nr: 0830207	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-38 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, 
beyond December 22, 2006.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had active service from November 1968 to December 
1970; the appellant is his daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the education processing 
center at the Muskogee RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


In a December 2006 substantive appeal (VA Form 9), the 
appellant requested a hearing at the RO before a Veterans Law 
Judge of the Board.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) 
(2007).  Such a hearing has not been scheduled, and the 
appellant's request for such a hearing has not been 
withdrawn.

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction should 
make arrangements to schedule the 
appellant for a VA Travel Board hearing 
before a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




